MEMORANDUM **
A review of the record, the opening brief, and the response to this court’s January 11, 2008 order to show cause indicates that the questions raised in this appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). It does not appear that the district court erred in denying appellant’s motion for an agency hearing where the requested hearing had already occurred. See Weeks v. Bayer, 246 F.3d 1231, 1234 (9th Cir.2001) (stating standard of review of a district court’s denial of a motion to reopen a judgment).
Accordingly, we summarily affirm the district court’s judgment.
All pending motions and requests are denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.